DENY; and Opinion Filed April 5, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00379-CV

                       IN RE PATRICK BOUVIA KIMBLE, Relator

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                                MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers


       Relator contends the trial court violated a ministerial duty by not properly ruling on his

motion for judgment nunc pro tunc. The facts and issues are well known to the parties, so we

need not recount them herein. Based on the record before us, we conclude relator has not shown

he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d
318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding); State of Tex. ex rel. Hill v. Court of

Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

130379F.P05